                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION
                                     ______

MARVIN DALE VANLIEW,

                    Petitioner,                   Case No. 2:16-cv-283
v.                                                Honorable Paul L. Maloney
MITCH PERRY,

                    Respondent.
____________________________/

                                       JUDGMENT

             In accordance with the Order entered this day:

             IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE for want of prosecution.



Dated:   February 20, 2019                        /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
